IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Jeffrey B. Morgan,                            :
                            Petitioner        :
                                              :
             v.                               :   No. 379 C.D. 2015
                                              :   No. 412 C.D. 2015
Unemployment Compensation                     :   Submitted: August 7, 2015
Board of Review,                              :
                    Respondent                :


BEFORE: HONORABLE RENÉE COHN JUBELIRER, Judge
        HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE BROBSON                                  FILED: September 2, 2015

             Petitioner Jeffrey B. Morgan (Claimant), appearing pro se, petitions
this Court for review of two orders of the Unemployment Compensation Board of
Review (Board), which dismissed Claimant’s appeals to the Board as untimely
under Section 502 of the Unemployment Compensation Law (Law). 1 For the
reasons discussed below, we affirm.

      1
        Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S.
§ 822. Section 502 of the Law provides, in pertinent part:
             The parties and their attorneys or other representatives of record
             and the department shall be duly notified of the time and place of a
             referee’s hearing and of the referee’s decision, and the reasons
             therefor, which shall be deemed the final decision of the board,
             unless an appeal is filed therefrom, within fifteen days after the
             date of such decision the board acts on its own motion, to review
             the decision of the referee.
              On September 11, 2014, the referee issued two decisions that denied
Claimant unemployment compensation benefits and found that Claimant had
received an overpayment of benefits.2 (Certified Record (C.R.), Item Nos. 13a and
13b). The referee’s decisions included a notice advising Claimant that he had
fifteen days within which to file an appeal to the Board and identified
September 26 as the last date to file an appeal. (C.R., Item Nos. 13a and 13b.) In
order to be timely, therefore, Claimant’s appeals must have been filed on or before
September 26, 2014.          Claimant’s appeals, however, were not filed until
December 17, 2014. (C.R., Item Nos. 14a and 14b.)
              Thereafter, the Board sent two letters (one for each appeal), dated
December 29, 2014 and January 6, 2015, advising Claimant that his appeals
appeared to be untimely and informing him that, if he believed that his appeals
were or should be deemed to be timely, he must reply in writing and request a
hearing be held to set forth his reasons why he believed his appeals were timely
filed. (C.R., Item Nos. 15a and 15b.) Specifically, the December 29 letter stated,
in relevant part:
              If you believe that you filed your appeal within the
              fifteen (15) day period or that it should be deemed timely
              for other reasons, you must request in writing that a
              hearing be scheduled to allow you the opportunity to set
              forth your reasons as to why you believe your appeal was
              timely filed. . . .
              Unless the Board receives a reply, specifically
              requesting a hearing on the timeliness issue,
              postmarked by January 13, 2015, it will proceed to issue
              an appropriate order. This may result in the dismissal of

       2
         The referee issued two separate decisions because Claimant had filed two applications
for benefits, each covering distinct dates.



                                              2
                your appeal, in which case the referee’s decision
                becomes final and binding on all parties.
(C.R., Item No. 15a (emphasis in original).) The January 5 letter was essentially
identical, with the exception that it identified January 21, 2015 as the date by
which a request for a hearing must be postmarked. (C.R., Item No. 15b.)
                Claimant did not respond to the Board’s letters on or before
January 13, 2015 or January 21, 2015, respectively. On January 30, 2015, the
Board issued two decisions dismissing Claimant’s appeals as untimely. (C.R.,
Item Nos. 16a and 16b.)              In both decisions, the Board explained that the
“provisions of [Section 502] of the Law are mandatory, and the Board has no
jurisdiction to accept an appeal filed after the expiration of the statutory appeal
period absent limited exceptions not relevant herein.” (Id.) The Board noted that
pursuant to its regulations,3 if a party does not request a hearing on the timeliness
of the appeal as directed in the December 29, 2014 and January 6, 2015 letters, the




       3
           Section 101.61(a) of the Board’s regulations provides:
                If an appeal from a decision of the Department or an application
                for further appeal appears to have been filed beyond the applicable
                time limit, the tribunal shall advise the appealing party in writing
                that it appears not to have a [sic] jurisdiction because of the late
                filing, and that the appeal or application for further appeal will be
                dismissed without a hearing unless the appealing party notifies the
                tribunal in writing within the succeeding 15 days from the date of
                such notice, that he contends the appeal or application for further
                appeal was timely filed and that he desires a hearing. If no reply
                from the appealing party is received within the 15-day period, or if
                the appealing party does not request a hearing, the tribunal shall
                dismiss the appeal or application for further appeal.
34 Pa. Code § 101.61(a).



                                                 3
appeal must be dismissed. (Id.) Claimant then petitioned this Court for review of
the Board’s orders.4
              On appeal to this Court,5 Claimant asserts that he did not file the
appeals on or before the September 26, 2014 deadline because he did not know he
was able to file an appeal at that time.6
              Section 502 of the Law provides that a party has fifteen days to appeal
a referee decision to the Board. This statutory time limit is mandatory; failure to
file an appeal within the proscribed fifteen-day limit deprives the Board of
jurisdiction to consider the matter.7          Hessou v. Unemployment Comp. Bd. of
Review, 942 A.2d 194, 198 (Pa. Cmwlth. 2008). “‘[F]ailure to file an appeal

       4
         By order dated April 27, 2015, this Court granted the Board’s application to consolidate
the appeals.
       5
         This Court’s scope of review in an unemployment compensation appeal is limited to
determining whether an error of law was committed, whether constitutional rights were violated,
or whether necessary findings of fact are supported by substantial evidence. Section 704 of the
Administrative Agency Law, 2 Pa. C.S. § 704; Han v. Unemployment Comp. Bd. of Review,
42 A.3d 1155, 1156 n.5 (Pa. Cmwlth. 2012). Claimant does not challenge any of the Board’s
findings of fact as not supported by substantial evidence. Findings of fact not challenged are
conclusive on appeal. Hessou v. Unemployment Comp. Bd. of Review, 942 A.2d 194, 198 (Pa.
Cmwlth. 2008). Because Claimant does not challenge any of the Board’s findings, they are
binding upon this Court. Owens v. Unemployment Comp. Bd. of Review, 748 A.2d 794, 797 n.3
(Pa. Cmwlth. 2000).
       6
         Claimant also makes various arguments concerning the merits of his case and other
ancillary issues. Because the only issue properly before this Court is the timeliness of
Claimant’s appeal, we will not address these arguments.
       7
          The Board may consider an untimely appeal if the appellant can demonstrate his
untimeliness is attributable to either (1) agency action that is fraudulent, manifestly wrong or
negligent, or (2) non-negligent action beyond his control. Hessou, 942 A.2d at 198. Although
Claimant asserts that the referee’s decisions were wrong and/or unfair, and that he was absent
from the referee hearing through no fault of his own, Claimant does not argue, or even imply,
that his failure to file the appeals is attributable to anything other than his own lack of
understanding.



                                               4
within fifteen days, without an adequate excuse for the late filing, mandates
dismissal of the appeal.’” Id. (alteration in original) (quoting United States Postal
Serv. v. Unemployment Comp. Bd. of Review, 620 A.2d 572, 573 (Pa. Cmwlth.
1993)).
               Claimant asserts that he did not know he could appeal the
September 11, 2014 decisions. This Court has held that “ignorance of the law does
not excuse a party to an action from his statutory obligation to file an appeal within
the prescribed appeal period.” Finney v. Unemployment Comp. Bd. of Review,
472 A.2d 752, 754 (Pa. Cmwlth. 1984); see also Hessou, 942 A.2d at 200
(“Claimant’s unfamiliarity with Board procedure does not excuse his untimely
filing.”). Claimant, therefore, has not asserted an adequate excuse for his late
filings, and the Board was correct to dismiss his appeals as untimely.
               Furthermore, this Court has held that failure to request a hearing on
the timeliness of an appeal in accordance with Section 101.61(a) of the Board’s
regulations,8 and as directed in the Board’s letters, warrants dismissal of the
appeal. See Han v. Unemployment Comp. Bd. of Review, 42 A.3d 1155, 1158 (Pa.
Cmwlth. 2012). As this Court explained:
               [T]he Board is without jurisdiction to further consider the
               matter under [S]ection 502 [of the Law], and it is
               precluded from considering the facts underlying the
               timeliness of Claimant’s appeal unless they are adduced
               at a hearing on that issue. Claimant prevented the Board
               from considering his claims regarding the timeliness of
               his appeal by failing to request such a hearing and, as a
               result, we are constrained to conclude that the Board did
               not err in dismissing his appeal as untimely.


      8
          34 Pa. Code § 101.61(a).



                                           5
Id. Here, Claimant failed to request a hearing on the timeliness of his appeals, and
the Board, therefore, did not err in dismissing his appeals.
             For the reasons discussed above, the orders of the Board are hereby
affirmed.



                                 P. KEVIN BROBSON, Judge




                                          6
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Jeffrey B. Morgan,                   :
                      Petitioner     :
                                     :
            v.                       :   No. 379 C.D. 2015
                                     :   No. 412 C.D. 2015
Unemployment Compensation            :
Board of Review,                     :
                    Respondent       :


                                   ORDER


            AND NOW, this 2nd day of September, 2015, the orders of the
Unemployment Compensation Board of Review are hereby AFFIRMED.




                            P. KEVIN BROBSON, Judge